DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 04/20/2022, in which claims 1-13, 15-21, 23-26 are presented for examination, wherein claims 1, 18, 26 are recited in independent form, no claims are amended, and no claims are added. The present Application is a 371 of PCT/CN2018087770 with a filing date of 005/22/2018.
Claim Interpretation

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art, without importing limitations from the specification.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is only limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Response to Arguments


Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. The Applicant’s arguments concern United States Patent Application Publication US-202004 12559 to Tang (d1) in view of United States Patent Application Publication US-20170181070 to Gupta (d1). The Applicant attempts to isolate the teaching of d1 and d2, however the Examiner used the combination of d1 and d2 together to address the limitations. In response to applicant's arguments against the references individually, the Examiner reminds the applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the response of 04/20/2022 the Applicant attempts assert a lack of teaching by attacking d1 and 2 individually, however the rejection is based on the combination of d1 and d2. Therefore, the Applicants assertion with respect to claim 15 and d1 teaching the limitation is moot, because the Applicant does not address that d1 is not used in isolation but rather the combination of d1 in view of d2, wherein the recitation of d1 is pointed to, as an element of the combination of d1 and d2. The Examiner maintains previous reasoning, the d1 in view of d2 with particular note of the disclosure of d2 meets the limitation of “validation condition” when the term is given the broadest reasonable interpretation. 
Applicant assertion with respect to the citation of sections of d1 with respect to validity conditions, is not persuasive because the Examiner is not addressing the limitation with d1 in isolation, but rather, d1 in view d2, wherein the noted sections of d1 are further illuminating the validity conditions of d2. The Applicant again attempts to address d1 and d2 in isolation rather than the combination of d1 and d2. Therefore, when considering d1 and d2 in combination the validity conditions of d2 (see d2 para. 0040, 0048, 0049-0053) are combined with the updating of the UE selection rule of d1 (see d1 para. 0075-0076, 0080) to modify a PDU session (see d1 para. 0087) which meet the limitation requiring that after a rule for traffic is received, enforcement information for the rule, including a validation condition, is also received, because a modification using the combined validation condition of d2 is combined with the teaching of d1 for updating of the UE selection rule of d1 (see d1 para. 0075-0076, 0080) to modify a PDU session (see d1 para. 0087). The Applicant attempts to import limitations from the specification into the claims by pointing to specific examples of validity conditions from the Applicant specification, the Applicant is reminded, that the Examiner must give the claims the broadest reasonable interpretation without importing limitations from the specification. Accordingly, as the Applicant as maintained the broad term “validity conditions” without limiting the term in any way, the broad disclosure of d2 meets the limitation, as a more specific, or distinguishing aspect of the limitation is not made by the Applicant in the claim. If the Applicant desires the term to be interpreted as only the specific implementation pointed out by the Applicant in the Specification, and appropriate amendment add said limitations to the claims is required. Presence of an example implementation is not sufficient to require an interpretation narrower than the broadest reasonable interpretation by the Examiner. Therefore, the Examiner respectfully disagrees with all assertions of the Applicant regarding validity conditions, wherein the disclosure of d1 in view of d2 is adequate to meet the limitations as presently claimed. The Examiner maintains the rejection as previously set forth below and makes the rejection final. Additionally, the Examiner notes the effort made to point the Applicant to allowable subject matter, wherein the Examiner noted such at the earliest possible moment in prosecution. The Applicant instead elected not to incorporate the identified subject matter into the independent claims, thus prolonging prosecution. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15-16, 18-20, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication US-20200412559 (prior art according to filing date of PCT/CN2018/086049 of which United States Patent Application Publication US-20200412559 is a Continuation1) To Tang (hereinafter d1) in view of United States Patent Application Publication US-20170181070 to Gupta (hereinafter d2).
 	 Regarding claim 1, as to the limitation “A method of traffic routing, comprising”d1 teaches a system including a UE (see d1 Fig. 4) wherein the UE includes at least a processor (see d1 Fig 8 element 1002), memory (see d1 Fig. 8 element 1004) wherein the memory contains instructions which, when executed by the processor configure the mobile device to execute functionality embodied as a method (see d1 para. 0013)
as to the limitations “receiving a rule for traffic, the rule specifying routing policy of the traffic; receiving enforcement information for the rule, wherein the enforcement information includes a validation condition for the rule ; and controlling enforcement of the rule based on the enforcement information including the validation condition” d1 discloses transmission by a network device and reception by a UE of updated UE route selection policy rule (see d1 para. 0005) connected with indication information (see d1 par. 0008),  wherein the policy comprises rules  (see d1 para 0029-0061); the received rules are transmitted with indication information (see d1 para. 0075-0076, 0080), to create a new or modify a PDU session (see d1 para. 0087)
  However, d1 does not appear to explicitly disclose “a validation condition”, although the indication information of d1 may be broadly interpreted as a validation condition, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including validity conditions (see d2 para. 0040) for use with routing rule changes (see d2 para. 0050); wherein d2 discloses that routing policies (i.e. rules) include validity conditions (see d2 para. 0048-0050, 0053). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of validity conditions as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improve traffic routing in mobile networks (see d2 para. 0003) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved traffic routing with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 15, as to the limitation “The method of Claim 1, wherein the validation condition comprises at least one of the following: time for enforcing the rule; allowed enforcement delay for the rule; or a location where the rule is applicable” d1 in view of d2 discloses the method of claim 1 as set forth above, d1 in view of d2 also disclose at least a validation condition that includes time (see d1 para. 0005, 0090, Table 3).
Regarding claim 16, as to the limitation “The method of Claim 1, wherein the receiving comprises: receiving a message including the rule and the enforcement information from a Policy Control Function, PCF” d1 in view of d2 disclose the method of claim 1 as set forth above, d1 in view of d2 also disclose reception of a policy update from a PCF (see d1 para. 0068, Fig. 4).
Regarding claim 18, as to the limitation “A method for enforcing a rule related to traffic routing, comprising:”d1 teaches a system including a UE (see d1 Fig. 4) wherein the UE includes at least a processor (see d1 Fig 8 element 1002), memory (see d1 Fig. 8 element 1004) wherein the memory contains instructions which, when executed by the processor configure the mobile device to execute functionality embodied as a method (see d1 para. 0013)
as to the limitations “obtaining the rule for traffic of a terminal device; determining enforcement information for the rule, wherein the enforcement information includes a validation condition for the rule; and sending the rule and the enforcement information including the validation condition to the terminal device” d1 discloses transmission by a network device and reception by a UE of updated UE route selection policy rule (see d1 para. 0005) connected with indication information (see d1 par. 0008),  wherein the policy comprises rules  (see d1 para 0029-0061); the received rules are transmitted with indication information (see d1 para. 0075-0076, 0080), to create a new or modify a PDU session (see d1 para. 0087)
  However, d1 does not appear to explicitly disclose “a validation condition”, although the indication information of d1 may be broadly interpreted as a validation condition, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including validity conditions (see d2 para. 0040) for use with routing rule changes (see d2 para. 0050); wherein d2 discloses that routing policies (i.e. rules) include validity conditions (see d2 para. 0048-0050, 0053). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of validity conditions as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improve traffic routing in mobile networks (see d2 para. 0003) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved traffic routing with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 19, as to the limitation “The method of Claim 18, wherein obtaining the rule comprises: obtaining the rule based on at least one of the following: information from a unified data repository, UDR, preference of an operator; a requirement for an application associated with the traffic; a local configuration on load level per network slice instance; or a location of the terminal device” d1 in view of d2 disclose the method of claim 18 as set forth above, d1 in view of d2 also disclose at least a requirement for an application associated with the traffic (see d1 para. 0062, 0075-0078).
Regarding claim 20, as to the limitation “the method of Claim 18, wherein determining enforcement information comprises: determining the enforcement information based on at least one of the following: preference of an operator; or a requirement for an application associated with the traffic” d1 in view of d2 disclose the limitations of clam 18 as set forth above, d1 in view of d2 also disclose a requirement for an application associated with the traffic (see d1 para. 0062, 0075-0078).
Regarding claim 23, as to the limitation “The method of Claim 18, wherein the validation condition comprises at least one of the following: time for enforcing the rule; allowed enforcement delay for the rule; or a location where the rule is applicable” d1 in view of d2 discloses the limitations of claim 18 as set forth above, d1 in view of d2 also discloses time constraints (see d1 para. 0005, 0090, Table 3).
Regarding claim 25, as to the limitations “The method of any of Claim 18, wherein the rule includes a user equipment (UE) Route Selection Policy, URSP, rule” d1 in view of d2 discloses the limitations of claim 18, as set forth above, d1 in view of d2 also disclose USRP rules (see d1 para. 0003, 0005, 0046-0061).
Regarding claim 26, as to the limitation “A terminal device, comprising: at least one processor; and at least one memory including computer program codes; the at least one memory and the computer program codes are configured to, with the at least one processor, cause the terminal device at least to:”d1 teaches a system including a UE (see d1 Fig. 4)  wherein the UE includes at least a processor (see d1 Fig 8 element 1002), memory (see d1 Fig. 8 element 1004) wherein the memory contains instructions which, when executed by the processor configure the mobile device to execute functionality embodied as a method (see d1 para. 0013)
as to the limitations “receive a rule for traffic, the rule specifying routing policy of the traffic; receive enforcement information for the rule, wherein the enforcement information includes a validation condition for the rule; and control enforcement of the rule based on the enforcement information including the validation condition” d1 discloses transmission by a network device and reception by a UE of updated UE route selection policy rule (see d1 para. 0005) connected with indication information (see d1 par. 0008),  wherein the policy comprises rules  (see d1 para 0029-0061); the received rules are transmitted with indication information (see d1 para. 0075-0076, 0080), to create a new or modify a PDU session (see d1 para. 0087)
  However, d1 does not appear to explicitly disclose “a validation condition”, although the indication information of d1 may be broadly interpreted as a validation condition, in order to provide the most complete and effective examination, attention is directed to d2 which, in a similar field of endeavor of wireless communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to wireless communication including validity conditions (see d2 para. 0040) for use with routing rule changes (see d2 para. 0050); wherein d2 discloses that routing policies (i.e. rules) include validity conditions (see d2 para. 0048-0050, 0053). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of validity conditions as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: improve traffic routing in mobile networks (see d2 para. 0003) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improved traffic routing with no undue experimentation and without altering the function thereof, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Allowable Subject Matter





Claims 2-13, 17, 21, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180054765 A1 to Kim et al discloses supporting higher data transmission rate beyond a 4G system with an IoT technology and a system thereof. The present disclosure may be applied to intelligent services (e.g., smart home, smart building, smart city, smart car or connected car, health care, digital education, retail business, security and safety related service, or the like) based on the 5G communication technology and the IoT related technology. A communication method of a CCNF comprises detecting a CCNF relocation necessity situation, determining a new CCNF, and transmitting a CCNF relocation request message including information on a terminal being served by the CCNF to the new CCNF the method further comprises receiving a CCNF relocation response message from the new CCNF, and performing a location update procedure with the terminal according to a predetermined condition.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 2154.01(a)    WIPO Published Applications [R-11.2013]
        [Editor Note: This MPEP section is only applicable to applications subject to examination under the first inventor to file (FITF) provisions of the AIA  as set forth in 35 U.S.C. 100 (note). See MPEP § 2159 et seq. to determine whether an application is subject to examination under the FITF provisions, and MPEP § 2131-MPEP § 2138 for examination of applications subject to pre-AIA  35 U.S.C. 102.]
        The WIPO publication of a PCT international application that designates the United States is an application for patent deemed published under 35 U.S.C. 122(b)  for purposes of AIA  35 U.S.C. 102(a)(2)  under 35 U.S.C. 374. Thus, under the AIA , WIPO publications of PCT applications that designate the United States are treated as U.S. patent application publications for prior art purposes, regardless of the international filing date, whether they are published in English, or whether the PCT international application enters the national stage in the United States. Accordingly, a U.S. patent, a U.S. patent application publication, or a WIPO published application that names another inventor and was effectively filed before the effective filing date of the claimed invention, is prior art under AIA  35 U.S.C. 102(a)(2). This differs from the treatment of a WIPO published application under pre-AIA  35 U.S.C. 102(e), where a WIPO published application is treated as a U.S. patent application publication only if the PCT application was filed on or after November 29, 2000, designated the United States, and is published under PCT Article 21(2)  in the English language. See MPEP § 2136.03, subsection II.
        
        2154.01(b)    Determining When Subject Matter Was Effectively Filed Under AIA  35 U.S.C. 102(d) [R-10.2019]
        [Editor Note: This MPEP section is only applicable to applications subject to examination under the first inventor to file (FITF) provisions of the AIA  as set forth in 35 U.S.C. 100 (note). See MPEP § 2159 et seq. to determine whether an application is subject to examination under the FITF provisions, and MPEP § 2131-MPEP § 2138 for examination of applications subject to pre-AIA  35 U.S.C. 102.]
        AIA  35 U.S.C. 102(d)  provides that a U.S. patent, U.S. patent application publication, or WIPO published application ("U.S. patent document") is prior art under AIA  35 U.S.C. 102(a)(2)  with respect to any subject matter described in the patent or published application as of either its actual filing date (AIA  35 U.S.C. 102(d)(1) ), or the filing date of a prior application to which there is a priority or benefit claim (AIA  35 U.S.C. 102(d)(2) ). A U.S. patent document "is entitled to claim" priority to, or the benefit of, a prior-filed application if it fulfills the ministerial requirements of: (1) containing a priority or benefit claim to the prior-filed application; (2) being filed within the applicable filing period requirement (copending with or within twelve months of the earlier filing, as applicable); and (3) having a common inventor or being by the same applicant. See MPEP § 211 et. seq.
        The AIA  draws a distinction between actually being entitled to priority to, or the benefit of, a prior-filed application according to the definition of "effective filing date" of a claimed invention in AIA  35 U.S.C. 100(i)(1)(B), and merely being entitled to claim priority to, or the benefit of, a prior-filed application according to the use of "effectively filed" in AIA  35 U.S.C. 102(d). As a result of this distinction, the question of whether a patent or published application is actually entitled to priority or benefit with respect to any of its claims is not at issue in determining the date the patent or published application was "effectively filed" for prior art purposes. Thus, there is no need to evaluate whether any claim of a U.S. patent document is actually entitled to priority or benefit under 35 U.S.C. 119, 120, 121, 365, or 386  when applying such a document as prior art. See MPEP § 2136.03 for the reference date under pre-AIA  35 U.S.C. 102(e)  of U.S. patents, U.S. application publications, and international application publications entitled to the benefit of the filing date of prior application under 35 U.S.C. 119(e), 120, 121, or 365(c).
        AIA  35 U.S.C. 102(d)  requires that a prior-filed application to which a priority or benefit claim is made must describe the subject matter from the U.S. patent document relied upon in a rejection. However, AIA  35 U.S.C. 102(d)  does not require that this description meet the enablement requirements of 35 U.S.C. 112(a). As discussed previously with respect to AIA  35 U.S.C. 102(a)(1), the Office does not view the AIA  as changing the extent to which a claimed invention must be described for a prior art document to anticipate the claimed invention under AIA  35 U.S.C. 102.
        The AIA  also eliminates the so-called Hilmer doctrine. Under the Hilmer doctrine, pre-AIA  35 U.S.C. 102(e)  limited the effective filing date for U.S. patents (and published applications) as prior art to their earliest U.S. filing date. In re Hilmer, 359 F.2d 859, 149 USPQ 480 (CCPA 1966). In contrast, AIA  35 U.S.C. 102(d)  provides that if the U.S. patent document claims priority to one or more prior-filed foreign or international applications under 35 U.S.C. 119  or 365, the patent or published application was effectively filed on the filing date of the earliest such application that describes the subject matter. Therefore, if the subject matter relied upon is described in the application to which there is a priority or benefit claim, the U.S. patent document is effective as prior art as of the filing date of the earliest such application, regardless of where filed. When examining an application to which the AIA  changes in 35 U.S.C. 102  and 103  do not apply, Office personnel will continue to apply the Hilmer doctrine, and foreign priority dates may not be used in determining pre-AIA  35 U.S.C. 102(e)  prior art dates. Note that the international filing date of a published PCT application may be the pre-AIA  35 U.S.C. 102(e)  prior art date under pre-AIA  law under certain circumstances. See MPEP § 2136.